Hughes, J., (after stating the facts). We are of the opinion that the facts in this case show that the appellant did have an interest in this suit, and that it was really its duty to prosecute the claim of the Electric Light Company ¿gainst the Electric Supply Company. Its authority to bring the suit arose from the facts in the case, and no order of its board of directors! was necessary to authorize it to bring this suit. 1 Beach, Priv. Corp. § 360. The Electric Light Company was still bound for the debts of the company existing before the purchase of the stock of the company; and the prosecution of this suit was primarily a means of protection to it against the debts of the company existing before the purchase and reorganization, and it was for the benefit of the old stockholders of the Electric Light Company, inasmuch as it was, in effect, to indemnify them against loss. The agreement and arrangement was, in effect, an authority to sue for the benefit of the old stockholders of the Electric Light Company. It was not necessary that the outgoing stockholders of the Electric Light Company should have been made parties on motion, which was refused. The judgment is reversed, and the cause is remanded, with directions to overrule the motion to dismiss, to reinstate the cause,, and proceed according to law.